Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 16/578,940 QUICK CONNECTOR filed on 9/23/2019.  Claims 1-10 are pending.  

Election/Restrictions
Applicant’s election without traverse of the restriction/election in the reply filed on 2/2/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 8398351 to Hohmann et al. 
With regards to claim 1, the patent to Hohmann et al. discloses a device having 
a holding member (1a, 1b) extending around an axial line to define a holding space that is adapted to permit the first object to extend therethrough, and having two driven end portions; a connecting member (23) having a first end portion that is pivoted (at 24) to one of the driven end portions of the holding member at a first pivot point, and a second end portion that is opposite to the first end portion; and an operating member (22) having a pivot end portion (at 21) that is pivoted to the other one of the driven end portions of the holding member at a second pivot point, and an operating end portion that is opposite to the pivot end portion and that is pivoted to the second end portion of the connecting member at a third pivot point (at 25), the quick connector being operable to switch between a released state in which the operating end portion is spaced apart from the holding member, and a holding state in which the operating end portion abuts against the holding member, the third pivot point moving from one of two opposite sides of an imaginary line that passes through the first and second pivot point to the other one of the opposite sides of the imaginary line during conversion of the quick connector from one of the released state and the holding state to the other one of the released state and the holding state.
	With regards to claim 2, it is inherent from the teachings of Hohmann et al. that during conversion of the quick connector between the released state and the holding state, the quick connector is transiently switched into a transition state in which: the third pivot point is located on the imaginary line; and the driven end portions are closest to each other.
	With regards to claim 3, it is inherent from Hohmann that wherein when the quick connector is in the holding state, the connecting member and the operating member extend along an arc that extends around the axial line.
	With regards to claim 4, Hohmann teaches wherein each of the driven end portions of the holding member is formed with a breach that permits a corresponding one of the first end portion of the connecting member and the pivot end portion of the operating member to be mounted thereto. (See Figure 2).  
	With regards to claim 5, Hohmann et al. teaches wherein the operating member has two spaced apart lugs each of which partially forms the pivot end portion and partially forms the operating end portion, the lugs permitting the second end portion of the connecting member to extend therebetween.
	With regards to claim 6, Hohmann teaches wherein the holding member includes two holding arms, each of the holding arms having one of the driven end portions and a connecting end portion that is opposite to the driven end portions, the connecting end portions of the holding arms being pivoted (at 14) to each other.
	With regards to claim 7, Hohmann et al. teaches wherein the holding member further includes at least one seat portion (29) that is adapted for being mounted with a second object.
	With regards to claim 8, Hohmann teaches wherein the holding member includes two of the seat portions (29, both adaptable to be attached to 27) that are adapted for being respectively mounted with two second objects.
	With regards to claim 9, Hohmann teaches wherein the at least one seat portion surrounds a central line to define a mounting hole.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 8398351 to Hohmann et al. and in view of United States Patent No. 3916488 to Gazda et al.
   	With regards to claim 10, Hohmann teaches wherein the holding member further has an inner surface that faces the holding space and that is formed with a plurality of recesses (2a).  It does not teach a cushion pad.  
	Gazda teaches a cushion used for padding a metal clamp and it would be obvious to have used a pad for the same function as cushion including a quick connector further having at least one cushion pad that has an outer surface formed with a plurality of protrusions, the protrusions engaging the recesses of the holding member so that the at least one cushion pad is mounted to the inner surface of the holding member.

Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        2/23/21